Case 1:18-cv-00030-IMK-MJA Document 207-3 Filed 03/02/21 Page 1 of 2 PageID #: 3231


       GERALD W. CORDER v.                                                                           ALVYN SCHOPP
       ANTERO RESOURCES CORPORATION                                                                      12/18/2020

   1               IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
   2

   3
        *   *   *   *   *   *   *   *    *   *   *   *   *   * * * * * * * * * *
   4
        GERALD W. CORDER,
   5
                            Plaintiff,
   6
        vs.                                                                CIVIL ACTION
   7                                                                     NO. 1:18-00030
        ANTERO RESOURCES CORPORATION,
   8
                            Defendant.                         NOs. 1:18-00031-40
   9                                                                 for purposes of
                                                             discovery and scheduling
  10
        *   *   *   *   *   *   *   *    *   *   *   *   *   *   *   *   *   *   *   *   *   *   *

  11

  12

  13             Videotaped and videoconference 30(b)(6)
        deposition of Antero through witness ALVYN SCHOPP
  14    taken by the Plaintiff under the Federal Rules of
        Civil Procedure in the above-entitled action,
  15    pursuant to notice, before Teresa S. Evans, a
        Registered Merit Reporter, all parties located
  16    remotely, on the 18th day of December, 2020.

  17

  18

  19
                                 REALTIME REPORTERS, LLC
  20                            TERESA S. EVANS, RMR, CRR
                                      713 Lee Street
  21                              Charleston, WV  25301
                                      (304) 344-8463
  22                              realtimereporters.net

  23

  24



                                                 Realtirne Reporters, LLC
                                        schedulerealtime@gmail.com 304-344-8463




                                                      EXHIBITB B
                                                     EXHIBIT
Case 1:18-cv-00030-IMK-MJA Document 207-3 Filed 03/02/21 Page 2 of 2 PageID #: 3232
